AUSTIX   11. TEXAS

  FVILI.     WIJLSON
ATTORNEY       GENERAL

                                December 6, 1961

           Honorable Mack H. Hannah, Jr.
           Chairman, Hoard of Directors
           Texas Southern University
           Houston, Texas
                                            Opinion No.     ww-1213

                                            Re:     Whether Texas Southern
                                                    University can acquire
                                                    land for additional
                                                    campus space under the
                                                    terms of S. B. No. 296,
                                                    Acts 57th Leg., R-S.,
           Dear Mr. Hannah:                         1961.

                     Your request for opinion from this office
           presents the following questions:
                     "1. Whether Texas Southern University
                can acquire land for additional campus
                space under the terms of Senate Bill
                296, Acts of the 57th Legislature,
                Regular Session, 1961.

                     "2. If the question asked above is
                answered I.n the affirmative, is this
                authority limited by the terms of the
                Act mentioned above or by the terms
                of any other laws of the State of
                Texas."
                     Senate Bill 296 provides for certain building-
           use fees in lieu of tuition fees, the anticipated income
           to be used to secure bonds and notes issued for the
           purpose of enlarging the physical facilities of the
           University. Section 3 of Senate Bill 296 provides in
           part as follows:
                    "The governing board of the University
               is authorized to pledge the anticipated in-
               come from such fees to secure bonds, warrants,
               or notes issued fan the purpose of acquiring,
               constructing, repairing, and equipping
               buildings and other permanent improvements
               and purchasing the necessary sites therefor,
                                                            _..   .




Honorable Mack H. Hannah, Jr., page 2 (w-1213)


     and the governing board is hereby granted
     the authority and power to issue bonds,
     warrants and notes for such purposes. . . ."
     (Emphasis added)
          The phrase "permanent improvements" is
interpreted to include something done to or put on the
land which is not to be moved or carried away, either
because it has become physically impossible to separate
it from the land, or because, in contemplation of law,
it has become annexed to the soil and is therefore to
be considered a part of the freehold. 27 Am.Jur. 274,
Improvements, Sec. 19. Construction of classroom
buildings or any other campus building and the purchase
of land for additional campus space would certainly
come within this definition of permanent improvements".
The land thus purchased need not be adjacent to the
existing campus. Since Senate Bill 296 gives authority to
purchase the sites for these permanent improvements,
your first question is answered in the affirmative,
          As to your second question we call your
attention to Section 9 of Senate Bill 296 as follows:
         "This Act shall be cumulative
    of other Statutes and shall not repeal
    any existing Statutes; provided, that
    the issuance of bonds, warrants, or
    notes provided for in this Act shall be
    governed by the provisions of this
    Act which shall be exclusive, and the
    provisions of other laws relating to
    the issuance of bonds, warrants, or
    notes, or the collection or pledge of
    building-use fees, shall have no applica-
    tion to the issuance of bonds, warrants,
    or notes as herein provided."
          Article 2643d authorizes Texas Southern Univer-
sity to construct and otherwise acquire and equip
buildings and structures which the Board of Directors
deems proper or suitable for the students and faculty
of the University. Section 3 of this statute provides
that land owned by the State of Texas or by the Univer-
sity may be used as building sites and grounds "for
such buildings constructed or acquired under this Act;
provided that said Board is hereby authorized to acquire
by gift, or by purchase out of funds derived from
the sale of said bonds, the said building sites and
grounds.“
Honorable Mack H. Hannah, Jr,, Page 3    !w-1213)




          Article 2909c authorizes the institutions of
higher learning, including Texas Southern University, to
construct, acquire,7improve and equip buildings and
other structures and additions to existing buildings and
other structures "and acquire land for said additions,
buildings and other structures if deemed appropriate by
said governing body."
          It Is OUT opinion that Senate Bill No. 296
does not affect or limit the powers granted by Articles
2643d and 290%.    However, it is also our opinion that
the land which the University is authorized to acquire
under these statutes,  like Senate Bill 296, is limited
to the sites and grounds for the buildings and structures
constructed or acquired under the provisions of such
statutes respectively,

                        SUMMARY
            Senate Bill No, 296 of the 57th Le is-
            lature (,Acts57th Leg., R.S., 19617
            authorizes the governing board of
            Texas Southern tiniversityto acquire
            land for additional campus space.
            Senate Bill No. 296 does not limit
            the aut.horityof the governing board
            when said Board is actin under the
            provisions of Articles 2fi
                                     43d or 2909c,
            to purchase sl.,esfor the buildings
            or structures authorized by these
            statutes.

                            Yours very t,ruly,
                            WILL WILSON



FDW:lgh:kh
                             Assistant
APPROVBD:
OPINION COMMITTEE
W. V. Geppert, Chairman
Honorable Mack H. Hannah, Jr.,   page 4 (w-1213)


Jay Howell
Bill Allen
Pat Bailey
REVIEXED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.